DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 7, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2022/0217589).
a)	Regarding claim 1, Wang et al disclose a method of wireless communication performed by a user equipment (Fig. 8), comprising: 
receiving, from a base station, a polarization indication that indicates a polarization for a bandwidth part (S202; Pub [0110-0115]; Pub [0008]); and 
performing a communication with the base station based at least in part on the polarization for the bandwidth part (S203; Pub [0116-0117]).
b)	Regarding claim 10, Wang et al disclose a method of wireless communication performed by a user equipment (Fig. 8), comprising: 
receiving, from a base station, a configuration that indicates a polarization of a transmission (S202; Pub [0110-0115]; Pub [0008]); and 
processing the transmission based at least in part on the polarization of the transmission (S203; Pub [0116-0117]).                                                                                                            c)	Regarding claim 2, Wang et al disclose wherein the polarization indication explicitly indicates the polarization for the bandwidth part (Pub [0008]).
d)	Regarding claim 3, Wang et al disclose wherein the polarization indication indicates the polarization for the bandwidth part based at least in part on a polarization of a reference signal associated with the bandwidth part (S301 in Fig. 10).
e)	Regarding claim 5, Wang et al disclose wherein the polarization of the bandwidth part is applicable to one or more of a downlink shared channel transmission, a downlink control channel transmission, or a control resource set when the bandwidth part is a downlink bandwidth part (S401 in Fig.12).
f)	Regarding claim 7, Wang et al disclose wherein the polarization of the bandwidth part is one of: a right hand circular polarization, a left hand circular polarization, a vertical linear polarization, or a horizontal linear polarization (Fig. 6; Pub [0097]).
g)	Regarding claim 11, Wang et al disclose wherein the transmission is a downlink transmission and the configuration is a downlink configuration (S202 in Fig. 8; base station send the RRC to user equipment).
h)	Regarding claim 15, Wang et al disclose wherein the downlink configuration is transmitted via downlink control information, a radio resource control message, or a medium access control-control element (S401 in Fig. 12).

Claims 1-26, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liberg et al (WO 2021/058576).
a)	Regarding claim 1, Liberg et al disclose a method of wireless communication performed by a user equipment (Fig. 6 and 7), comprising: 
receiving, from a base station, a polarization indication that indicates a polarization for a bandwidth part (710, 720, 730 in Fig. 7; page 20, L14-18); and 
performing a communication with the base station based at least in part on the polarization for the bandwidth part (740 in Fig. 7; page 20, L18-21).
b)	Regarding claim 10, Liberg et al disclose a method of wireless communication performed by a user equipment (Fig. 6 and 7), comprising: 
receiving, from a base station, a configuration that indicates a polarization of a transmission (710, 720, 730 in Fig. 7; page 21, L14-18); and 
processing the transmission based at least in part on the polarization of the transmission (740 in Fig. 7; page 21, L18-21).                                                                                                        c)	Regarding claim 25, Liberg et al disclose a method of wireless communication performed by a user equipment (Fig. 6 and 7), comprising: 
receiving, from a base station, a quasi co-location instance indicating a polarization relationship between a source transmission and a target transmission (710, 720, 730 in Fig. 7; page 20, L28-35); and 
performing a communication with the base station based at least in part on the polarization relationship (740 in Fig. 7; page 21, L14-21).
d)	Regarding claim 2, Liberg et al disclose wherein the polarization indication explicitly indicates the polarization for the bandwidth part (page 20, L6-10).
e)	Regarding claim 3, Liberg et al disclose wherein the polarization indication indicates the polarization for the bandwidth part based at least in part on a polarization of a reference signal associated with the bandwidth part (page 20, L11-15).
f)	Regarding claim 4, Liberg et al disclose wherein the reference signal is a synchronization signal block or a channel state information reference signal (page 4, L31-page 5, L3).
g)	Regarding claim 5, Liberg et al disclose wherein the polarization of the bandwidth part is applicable to one or more of a downlink shared channel transmission, a downlink control channel transmission, or a control resource set when the bandwidth part is a downlink bandwidth part (page 15, L14-21; page 16, L5-9).
h)	Regarding claims 6 and 18, Liberg et al disclose wherein the polarization of the bandwidth part is applicable to one or more of an uplink control channel transmission, or an uplink shared channel transmission, when the bandwidth part is an uplink bandwidth part (page 16, L10-13).
i)	Regarding claim 7, Liberg et al disclose wherein the polarization of the bandwidth part is one of: a right hand circular polarization, a left hand circular polarization, a vertical linear polarization, or a horizontal linear polarization (page 5, L27-29).
j)	Regarding claim 8, Liberg et al disclose wherein a polarization of a downlink transmission corresponds to the polarization of the bandwidth part, wherein the downlink transmission is configured in the bandwidth part (page 15, L14-21; page 16, L5-9).
k)	Regarding claim 9, Liberg et al disclose wherein a polarization of an uplink transmission corresponds to the polarization of the bandwidth part, wherein the uplink transmission is configured in the bandwidth part (page 16, L10-13).
l)	Regarding claim 11, Liberg et al disclose wherein the transmission is a downlink transmission and the configuration is a downlink configuration (page 16, L5-9).
m)	Regarding claim 12, Liberg et al disclose wherein the downlink configuration indicates a polarization relationship between the downlink transmission and a reference signal, wherein the reference signal is a synchronization signal block or a channel state information reference signal (page 16, L5-9).
n)	Regarding claim 13, Liberg et al disclose wherein the downlink configuration includes a transmission configuration indicator state to indicate the polarization relationship between the downlink transmission and the reference signal (page 20, L11-27).
o)	Regarding claim 14, Liberg et al disclose wherein the downlink configuration explicitly indicates the polarization of the downlink transmission, wherein the polarization of the downlink transmission corresponds to a polarization of the reference signal (page 20, L11-27).
P)	Regarding claims 15 and 17, Liberg et al disclose wherein the downlink configuration is transmitted via downlink control information, a radio resource control message, or a medium access control-control element (page 20, L11-15).
q)	Regarding claim 16, Liberg et al disclose wherein the downlink configuration includes a defined quantity of bits to indicate the polarization of the downlink transmission (page 16, L5-9).
r)	Regarding claims 19, 21, 22 and 24, Liberg et al disclose wherein the uplink configuration indicates a polarization relationship between the uplink transmission and a reference signal, wherein the polarization of the uplink transmission corresponds to a polarization of the reference signal or the polarization of the uplink transmission is orthogonal to the polarization of the reference transmission (page 16, L10-13).
s)	Regarding claims 20 and 23, Liberg et al disclose wherein the reference signal is a synchronization signal block, a channel state information reference signal, or a sounding reference signal (page 16, L10-13).
t)	Regarding claim 26, Liberg et al disclose wherein the quasi co-location instance indicates that the source transmission and the target transmission are associated with a same polarization (page 20, L28-33).
u)	Regarding claim 28, Liberg et al disclose wherein the source transmission is one of: a synchronization signal block or a channel state information reference signal; and the target transmission is one of: a synchronization signal block, a channel state information reference signal, a data channel transmission, or a control channel transmission (page 16, L25-30).
v)	Regarding claim 29, Liberg et al disclose wherein the polarization of the source transmission or the target transmission is one of: a right hand circular polarization, a left hand circular polarization, a vertical linear polarization, or a horizontal linear polarization (page 5, L27-29).

Allowable Subject Matter
Claims 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0036893 Visotsky et al disclose co-polarized feedback. US 2019/0326974 Li et al disclose polarization directions between base station and terminal station. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         July 13, 2022
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632